Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered December 16, 2002. The judgment convicted defendant, upon a jury verdict, of criminal possession of stolen property in the third degree and unauthorized use of a vehicle in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon a jury verdict of criminal possession of stolen property in the third degree (Penal Law § 165.50) and unauthorized use of a vehicle in the second degree *1157(§ 165.06). In appeal No. 2, he appeals from an order directing him to pay restitution, including a 5% designated surcharge, in the amount of $3,242.79. We reject defendant’s contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We fiirther reject defendant’s contention that the amount of restitution ordered is not supported by the record (see generally § 60.27 [2], [4] [b]; People v Swank, 278 AD2d 861 [2000], lv denied 96 NY2d 807 [2001]). The uncontroverted evidence at the restitution hearing established that an insurance company paid $2,557.96 for repairs to the vehicle and that the victim had rental car expenses and paid a comprehensive deductible totaling $530.41. Those amounts, together with the designated surcharge, total the amount of restitution ordered. The sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Scudder, Gorski, Pine and Lawton, JJ.